                                                            JS-6

 1
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10                         EASTERN DIVISION
11   KELLY FRANK MOORE,           ) Case No. 5:19-cv-01630-VAP-JDE
                                  )
12               Petitioner,      )
                                  ) JUDGMENT
13            v.                  )
                                  )
14   ROBERT NEUSCHMID, Warden, ))
15               Respondent.      )
                                  )
                                  )
16
17
18        Pursuant to the Order Summarily Dismissing Petition, IT IS HEREBY
19   ADJUDGED that the Petition is dismissed with prejudice.
20
21   Dated: October 16, 2019
22                                     ______________________________
23                                     VIRGINIA A. PHILLIPS
                                       Chief United States District Judge
24
25
26
27
28
                                         1
